 598DECISIONSOF NATIONALLABOR RELATIONS BOARDSt.Cloud Tool & Die CompanyandDistrictLodge No.165,InternationalAssociationofMachinistsandAerospace Workers, AFL-CIO. Case 18-CA-2806May 20, 1970iDECISION AND ORDERBY MEMBERSFANNING,BROWN AND JENKINSOn January 16, 1970, Trial Examiner Stanley N. Ohl-baum issued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices withinthe meaning of the Act, and recommending that it ceaseand desist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision and a brief in support of its excep-tions.The General Counsel filed a letter opposing theconsideration by the Board of certain letters attachedto the Respondent's exceptions.Pursuant to the provisions of 'Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed.The Board has considered the Trial Examiner's Decision,the exceptions, brief, the General Counsel's opposition,'and the entire record in this case, and hereby adoptsthe findings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended,the Board hereby adopts asitsOrder, the Orderrecommendedby the TrialExaminerand orders that the Respondent,St.Cloud ' Tool &Die Company,St. Cloud,Minnesota,its officers,agents,successors,and assigns,shall take the actionset forthin the TrialExaminer's Recommended Order.'The Respondent attached to his exceptions and brief copies ofeight letters allegedlymailed to the Respondent by the Union and/or his employees and three letters allegedly mailed by the Respondentto certain of its former employees The General Counsel objects toconsideration by the Board of these attached letters since they werenot offered in evidence at the hearing and there is no showing andno contention that the letters are newly discovered evidenceWe agreewith the General Counsel that these letters should not be consideredfor the above-stated reasonsMoreover, even if we were to consider these attached letters, weconclude that they would not alter our determination herein The lettersdo not affect nor relate to the status of any of Respondent's employeesduring the critical period involved in this caseTRIAL EXAMINER'S DECISIONI.PRELIMINARYSTATEMENT;ISSUESSTANLEY N. OHLBAUM: Trial Examiner: This pro-ceeding under the National Labor Relations Act, asamended (29 U.S.C. Sec. 151,et seq.;"Act"), on com-plaint of the Board's Regional Director for Region 18(Minneapolis, Minnesota) dated October 22, 1969, basedupon a charge filed with him July 11, 1969, by theabove Union, was tried before me in St. Cloud, Minneso-ta,on November 18, 1969. The basic issue is whetherRespondent, St. Cloud Tool & Die Company,' has sinceabout March 31, 1969, refused to bargain collectivelywith the above Union as the exclusive collective-bargain-ing representative of an appropriate production and main-tenance bargaining unit of Respondent's employees.All parties participated throughout the hearing andwere afforded full opportunity to present evidence andcontentions,examine and cross-examine witnesses, pro-pose findings and conclusions, and file briefs or otherwritten communications expressing their positions. Sub-sequent to the trial, a memorandum was received fromcounsel for General Counsel, and a written communica-tion in letter form was received from Respondent. These,together with the record as made at the hearing,2 havingbeen carefully considered, together with my observationsof the testimonial demeanor of the witnesses, I makethe following-FINDINGSAND CONCLUSIONSII.PARTIES; JURISDICTIONAt all material times, Respondent St. Cloud Tool& Die Company has been and is a Minnesota corporationoperating a tool and die shop in St. Cloud, Minnesota.In the course and conduct of its said business, duringthe representative 12-month period ending December31, 1968, Respondent sold and shipped from its saidshop, directly in interstate commerce to places outsidethe State of Minnesota, finished products valued at$1,600;and,during said period,insaidbusiness,Respondent sold and distributed products manufacturedat its said plant valued at $210,000, of which productsvalued at $94,265 were furnished to Franklin Manufactur-ing Company (a manufacturing business in St. Cloud,Minnesota), which during said period sold and shippedmore than $50,000 worth of said merchandise directlyin interstate commerce to customers in places outsideof Minnesota.I find that at all material times Respondent has beenand is an employer engaged in commerce within themeaning ofSection 2(2), (6), and (7) of the Act; theabove Union has been and is a labor organization asSecretary' treasurer and general manager of Respondent corporation.sTrial transcriptcorrectedin respect to obvious and typographicalerrors set forth in attached "Appendix A " [Appendix A omitted frompublication ]182 NLRB No. 81 ST. CLOUD TOOL & DIEdefined bySection2(5) of the Act;and that assertionof jurisdictionin this proceeding is proper.Ill. ALLEGED UNFAIR LABOR PRACTICESA.FactsasFoundRespondent operates a tool and die shop with aboutt-dozen employees, in St. Cloud (1960 U.S. censuspopulation about 34,000), approximately 65 miles north-west of Minneapolis, Minnesota.The National Labor Relations Board, through itsRegional Director for Region 18, on March 9, 1953,certified the Union as the statutory bargaining representa-tiveofRespondent's production andmaintenanceemployees. The Union has had a collective agreementwith Respondent every year since then. In the latest,May 1, 1968-May 1, 1969, union shop collective agree-ment, a final provision (numbered "3" on p. 11, G C.Exh. 3) states:This contract shall be null and void should it becomenecessary for the Company to compete with non-union shops, with any customer having an agree-ment with the Machinist Union.On February 26, 1969,3 the Union sent Respondenta 60-day contract reopener letter proposing to modifythe existing collective agreement upon its expirationon May 1. On March 31, Respondent wrote the Uniondeclaring the existing collective agreement (May 1,1968-May 1, 1969) void under proviso "3" quoted above,statingas the reason:We regret very deeply the need for this action.However, we cannot" compete with the unorganizedshops, which is a situation that evidently is beyondthe capability of the Union.Bids of $2000.00 less than our employees can prod-uce for, is less than fair competition.No question is here raised as to the propriety or validityofRespondent's action in thus cancelling the May1968-May 1969 collective agreement.On April 30, the Union wrote Respondent requestingameeting for negotiation.No reply being received,on May 27 the Union filed with the Federal and statemediation and conciliation ^ services a notification thata subsisting collectiveagreementwould expire on June1.At an ensuing meeting between the Union and theEmployer before a state conciliator on June 10, Respond-ent took the position (for the first time, according tocredited testimony of Union Business RepresentativeJuaire) that the Union must "show us that you representamajority and go through an election and we willsit down and bargain." On June 18, at a second meetingwith the conciliator, Respondent formally stated its posi-tion to be:4Hereafter, unless otherwise specified, all dates are 1969°The evidence establishes that Respondent has at all times sinceJune 18 maintained the same position, and that all of the Union'sbargaining endeavors and requests have continued to be unavailing5991.Agreed the Working Agreement [i.e., collectiveagreement May 1, 1968-May 1, 1969] between theUnion and the Company is null and void.2.Union recognition is part of the contract, andis therefore no longer binding.3.An election of the shop employees is necessaryto determine representation.4.Contract negotiations will proceed after determi-nation of representation.According to Union Business Representative Juaire,to and including at least June 18, 1969, the Unionrepresented, and pointed out to Respondent that it repre-sented, all of Respondent's unit employees. The Union'srecords establish that almost without exception thesewere current in their union dues payments. Tables Iand II [Appendix C] recapitulate the union membershipand representation status of the unit employees.As is apparent from Appendix C, at all of the criticaldates here involved, commencing with the Union's con-tract reopener negotiation request (February 26) throughthe date of the parties' final abortive meeting with theofficial conciliator (June 18), the Union represented anoverwhelming majority of Respondent's unit employees.As has been shown, at all of those times Respondenthas nevertheless refused to bargain with the UnionB.Concluding Findings and RationaleRespondent seeks to justify its conceded refusal tobargain with the Union upon the ground that its March31 cancellation of its May 1968-May 1969 collectiveagreement with the Union terminated its obligation tobargain with the Union since, in Respondent's words,"Union recognition is part of the contract, and is there-fore no longer binding." In this, Respondent is entirelyin error, since its obligation to bargain with the Unionexisted by reason of the Union's Board-certified statusasbargaining representative of the unit employees.Respondent's duty to bargain with the Union is statutory,not contractual. Thus, its cancellation of the contract-which is not here questioned-did not erase its statutoryobligation to bargain.'Whether or not Respondent wasor would have been obligated to bargain with the Unionon the subject matter of the provision (i e., right tocancel contract in event of competition from ununionizedshops)" is likewise beside the point here, since Respond-ent has concededly consistently refused to bargain withtheUnion on any subject at all since its March 31cancellation of the contract.Respondent's remaining alleged justification for refus-ing to bargain with the Union since its March 31 cancella-tion of the contract, is that the-Unidn no longer represent-ed the unit employees and that a new representationelectionwas necessary to ascertain the representationIndeed, according to uncontradicted testimony of the Union's bar-gaining representative who negotiated the collective agreement firstcontaining the cancellation provision in question(1967-1968),itwasexpressly explained to Respondent at that time that any cancellationof the agreement would leave the bargaining obligation,ummpaired''Cf., e.g.,N.L.R.B.vDavison et al,dlblaArlingtonAsphaltCompany,318 F 2d 550 (C A. 4) , 600DECISIONSOF NATIONALLABOR RELATIONS BOARDdesires of those employees. In this contention Respond-ent is likewise in total error. To begin with, the statusof the Union as exclusive collective-bargaining represent-ative'of Respondent's unit employees was conferredby the Board's certification in 1953, and has apparentlybeen unquestibned since that time' There is, for example,no evidence of any petition to the Board by Respondentor, otherwise to decertify the Union or for an election.There is here an uninterrupted history of collectiveagreements between the, parties since the Board's,certi-fication in 1953. Under these circumstances, as hasmany times been pointed out, there exists a presumptionof the continuance of the Union's representative status.SeeBrooks v. N.L.R.B.,348U.S. 96;N.L.R.B. v.Gu'Ifmont Hotel Co.,362 F.2d 588 (C.A.5);New EnglandLead Burning 'Company, Inc.,133NLRB 863, 867.Although the Union could here well have rested uponthat presumption, since it was not effectively rebuttedby Respondent, nevertheless the Union saw fit affirma-tively to establish its continued representative statusthrough'its records. The Union thus established by sub-stantial credible proof, as shown in the data tabulatedinTables I and II, its continuing majority, which isoverwhelming.'Under the circumstances shown, involving a previous-ly established bargaining relationship, there is neitherright nor need for an election to establish the clearlydemonstrated fact of the Union's continuing representa-tional status, as to which Respondent in fact entertainedno good-faith doubt"' and had no privilege to withdrawrecognitionwithout valid objective cause. See, e.g.,Celanese Corporation of America,95 NLRB 664, 671-3;Laystrom Manufacturing Co.,151NLRB 1482, 1484,enforcement denied on other grounds, 359 F.2d 799(C.A. 7); Terrell Machine Co., 173 NLRB No. 230;N.L.R.B. v. Gulfmont Hotel Co.,362 F.2d 588 (C.A.5);N.L.R.B. v. The Little Rock Downtowner, Inc.,7Itwill have been noted that in 1969 until June, of the unit employeesinRespondent's active employ it was unanimous As of the end ofJune, the only such exception was Wayne Visneski, the son of Respond-ent corporation'sVern N Visneski,who seemingly is its guiding spiritand principalWhile ordinarily(MarrielloFabrics, Inc ,149NLRB333, 345,Bridgeton Transit,123 NLRB 1196, 1197;The Colonial Craft,Inc,118NLRB 913, 914,P A Mueller andSons,Inc.,105NLRB552, 553),' although perhaps not inevitably(Chernn Corporation vN L R B , 349 F 2d 1001 (C A 6), cert denied 382 U S 981),a solecorporate stockholding principal's or partner's child falls within theexception of" "any individual employed by his parent" in Section 2(3)of the Act's definition of "employee," there is an absence of evidentiaryshowing in the record here as to the share ownership of RespondentNor is there evidentiary warrant for finding that Wayne Visneski enjoysspecial status because of the family. (i e , not necessarily parent-child)relationship (cfUyeda v Brooks,365 F 2d 326 (C A6),Kern CountyBroadcasters, Inc , d/b/a KERO Radio-TV,116 NLRB 194,InternationalMetal Products Company,107NLRB 65, 67, with which, cfDanHoward Mfg. Co.,158 NLRB 805, 807, 814, modified on other grounds390 F 2d 304 (C A 7) andSullivan SurplusSales,Inc ,152NLRB132, 155), or has supervisory functions" In this connection, it may also be observed that by its, May 1968collective agreement Respondent had recognized the Union for theensuing year, but that, when it cancelled that contract in March 1969,Respondentdid so forareason unrelated'to any claim on its partthat the Union no longer represented its employees It was not untilthe following June 10 that Respondent for the first time assigned thatas a reason for its refusal to bargain with the Union414 F.2d 1084 (C.A..8); and cf.United States GypsumCompany,157NLRB 652.1 Respondent has failed tosustain the Employer's burden(ibid.)of proving suchcause.In this situation, it is apparent that Respondent'sfailure and refusal since February 26 to bargain withtheUnion as the statutory bargaining representativeof its unit employees, has been and continues to beinviolation of Section 8(a)(5) and (1) of the Act."'I so find.Upon the foregoing findings and the entire record,I state the following:CONCLUSIONS OF LAW1.St.Cloud Tool &Die Company— Respondent here-in, is an employer engaged in commerce within themeaning of Section 2(2), (6), and(7) of the Act.2.DistrictLodge No. 165, International AssociationofMachinists and AerospaceWorkers,AFL-CIO,ChargingPartyherein,isa labor organization withinthe meaning of Section2(5) of the Act.3.Assertion of jurisdiction herein is proper.4.On andat all times since February 26, 1969, aswell as prior thereto,the following was, has been,and, is a unit of Respondent'semployees appropriatefor collective bargaining purposes:Allproductionandmaintenanceemployeesemployed bySt.Cloud Tool& Die Company;excluding office clerical employees, professionalemployees,guards and supervisors as defined inthe NationalLaborRelations Act as amended.5:On and at all times since March 9,1953, theCharging Party(Union)herein has been and is the Nation-"With regard to the principles governinginitial,as distinguishedfrom previously established, bargaining relationships, cfN L R B vGissellPacking Company, 395 U S 575 Whatever may be said tobe the rule concerning the necessity for recognition in an attemptedinitial bargainingrelationship(cfGissell, supra,fnn),mere absenceof independent unfair labor practice in anexistingbargaining relationshipdoes not gain for an employer the right to an election to allay hisprofessed doubt as to the incumbent union's continued representationalstatus unless the doubt is real, convincingly established by the Employerto rest 'upon an objective basis in fact and to be reasonable SeeCelaneseand other cases cited in text,supra"'According to the Union, Respondent gave as its reason for refusingto bargain, following its March 31 cancellation of the collective agree-ment, that the Union had failed to organize some of Respondent'scompetitorsThis is of course no justification for refusing to bargainwith a statutory representative as required by the Act Finally, Respond-ent now also urges that at thepresenttime the Union does not representa,majority of the unit employees since, among other things,Respondenthas recently hired three new employees who have not been shownto belong to the UnionWhatever the situation may be at the presentinstant, it is clear thatthe Unionrepresented the overwhelmingmajority,ifnot all, of the unit employees at the times shown when,in clearviolation of the Act, Respondent refused to bargain with the UnionAlthough Respondent has failed to rebut the showing and presumptionof continued union representational status, even assuming,arguendo,that the Union atthe presenttime no longer commands a majority,Respondent's unfair labor practices in refusing to bargain with theUnion as shown require that it bargain now See, e g , FranksBrosCov-N L RB ,321U S 702, 704-6,Laystrom Manufacturing Co ,151NLRB 1482, 1484-85, enforcement denied on other grounds 359F 2d 799 (C A 7), and cfNLRB v GissellPacking Company,395 U S 575 ST CLOUD TOOL & DIEalLabor Relations Board-certified exclusive collective-bargaining representative of Respondent's employeesin the said unit described in Conclusion of Law numbered"4," supra6By its failures and refusals, and each of them,since February 26, 1969, to meet with and bargain collec-tivelywith the above Union, as such representativeof said unit employees, as requested by said Union,with regard to the rates of pay, wages, hours of employ-ment, and other terms and conditions of employmentof said unit employees, Respondent has been engagedand is continuing to engage in unfair labor practices,in violation of Section 8(a)(5) and (1) of the NationalLabor Relations Act as amended7The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofsaid Act8Respondent has failed to establish, in fact or inlaw, any defense to the violations of the Act allegedin the complaintTHE REMEDYHaving found that Respondent has engaged and iscontinuing to engage in unfair labor practices in violationof the Act, I shall recommend that it be required tocease and desist therefrom and take certain affirmativeaction necessary to repair those violations so as toeffectuate the policies of the ActUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in this proceed-ing, and pursuant to Section 10(c) of the Act, I herebyrecommend that the National Labor Relations Boardissue the followingORDERRespondentStCloud Tool &Die Company, itsofficers, agents,successors, and assigns, shall1Cease and desist from(a)Refusing to meet and bargain collectively in goodfaith with District Lodge No 165,International Associa-tion of Machinists and Aerospace Workers,AFL-CIO,as the statutory bargaining representative of Respond-ent'sproduction and maintenance employees, withregard to their rates of pay, wages, hours of employment,and other terms and conditions of employment(b) In any like or related manner interfering withthe rights of Respondent's employees to bargain collec-tivelywith Respondent through said Union as theirstatutory bargaining representative2Takethe following affirmative action necessaryto effectuate the policiesof the Act(a)Upon request,meet and bargain collectively ingood faith with DistrictLodge No165, InternationalAssociation ofMachinists and AerospaceWorkers,AFL-CIO,as the statutory bargaining representativeof Respondent's production and maintenance employees,with regard to their rates of pay,wages,hours of employ-ment,and other terms and conditions of employment,and embody in a signed writing any agreement reached601(b) Post at Respondent's shop in St Cloud, Minneso-ta,copies of the notice to employees hereto attachedmarked "Appendix B "" Copies of said Notice, onforms provided by the Board's Regional Director forRegion 18, shall, after being signed by Respondent'sauthorized representative, be posted by Respondentimmediately upon receipt thereof and maintained byitfor a period of 60 days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material(c)Notify said Regional Director, in writing, within20 days from receipt of this Decision and recommendedOrder, what steps have been taken to comply therewith 12" In the event no exceptions are filed as provided by Section 102 46of the Rules and Regulations of the National Labor Relations Boardthe findings conclusions recommendations and recommended Ordershallas provided in Section 102 48 of the Rules and Regulationsbe adopted by the Board and become its findings conclusions andOrder and all objections thereto shall be deemed waived for all purposesIn the event that the Board s Order is enforced by a judgment ofaUnited States Court of Appeals the words in the Notice readingPosted by Order of the National Labor Relations Board shall bechanged to readPosted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoard12In the event that this recommended Order is adopted by theBoard this provision shall be modified to readNotify said RegionalDirector in writingwithin 10 days from the date of this Order asto what steps have been taken to comply herewithAPPENDIX BNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the chance to presentevidence and arguments, a decision has been announcedby the National Labor Relations Board that we, StCloud Tool & Die Company, have engagedin unfairlabor practices in violation of the National Labor Rela-tions ActWe are posting this notice to our employeesin accordance with the Order of the National LaborRelations BoardThe National Labor Relations Act, among other things,guarantees to employees the right to bargain with theiremployer collectively through a representative of theemployees' own choiceWE WILL respect this rightlof yoursWE WILL, upon request of your Union, DistrictLodgeNo 165,InternationalAssociationofMachinists and Aerospace Workers, AFL-CIO bar-gain with that Union as your designated bargainingrepresentative, concerning your rates of pay, wages,hours of employment, and other terms and condi-tions of employment, and we willsignany agree-ment reached(This Noticeappliesto the bargaining unit consistingof our production and maintenance workers ) 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDDatedByST. CLOUD TOOL & DIEThis Notice mustremain postedfor 60 consecutiveCOMPANYdays from the date of posting and must not be altered,(Employer)'defaced, or covered by any othermaterial.(Representative)(Title)Any questionsconcerningthisnotice or compliancewithitsprovisions,may be directed to the Board'sThis is an official notice and must not be defacedOffice, 316 FederalBuilding,110 South Fourth Street,by anyone.Minneapolis, Minnesota55401, Telephone 612-725-2611APPENDIX CTable IEmployment Dates and Union Dues Payment Statusof UnitEmployeeszamebDate orApprox.Date HiredeDate orApprox.Date Termin-LatestUnionDuesPaymentIn Resp.Employ asof DateofHearing?Iemarksg hatedc,'DateeYesNo1Apgar, Ed196510/1/699/2/69xRetired2Beauchamp, John1967"Around" 3/68(9/27/68,Quit while into 6/68reinstatedlayoff status''8/2/69)12/26/69x3Fisher, Joe4/29/559/16/69x4Grosser, Ray1962 or 1963"Around" 10/68xQuit5Hoffman, Larry1963"Around" 5/684/30/69xQuit while inor 6/68layoff status'6Leeseberg, Harley9/20/69x7Novak, Herb8/30/557/25/69x8Oman, Rod1965'6/69110/28/69xAllegedlyfired forcause9Philippi, John11/18/69x(Continued) ST CLOUD TOOL & DIETable I (Concluded)Employment Dates and Union Dues Payment Status of Unit Employees1602 AzNamebDate orApproxDate HiredcDate orApproxDate Termin-LatestUnionDuesPaymentIn RespEmploy asof H Dater ng^temarksg "atede dDate°YesNo10Prom, Syl1966"Around" 6/689/27/68xQuit while inlayoff statush11Ruhoff, Dennis1965"Around" 8/696/30/69xQuit while in6/69, or 5/69layoff status''12Schlomer, Jerry1966"Around" 7/683/21/69xQuit while inlayoff statush13Statema, Jim1967"Around" 2/687/15/68xQuit while inlayoff statush14Stuck, Robert8/14/69x15Thole, George4/22/639/30/69x16Visneski, Wayne4/20/662/28/69xSon ofpossibleprincipal, 21years old,full-timeemployee'17Wachman, Norm1966"Around" 5/68xQuit whilein layoffstatush&For reference purposes onlybFrom Appendix to 1968-69 collective agreement (G C Exh 3) except for later hires (Leeseberg Philippi and Stuck)From testimony of Respondent s witness Vern N Visneski Some different employment termination dates are mentioned by Visneski in an unswornposthearing letter intended to serve the function of a briefWhile those divergences may be considered to affect Visneski s credibility they arewithout effect on the resultdNo contention is here made that any employment was terminated contrary to the ActIFrom Umon s records as of date of hearing(11118169)Union dues are payable monthly directly to the Union(there being no checkoffunder the collective agreement)Union membership extends for at least 3 months after the dues payment date with seniority rights for anadditional 20 days beyond the 3 monthsI eNovember 18 1969Based on uncontradicted testimony of Respondent s witness Vern N Visneskih It was conceded at the hearing that under the parties collective agreement laid off employees have recall rights for 12 months andthat none of the employees in layoff status was recalled or notified in accordance with the contract terms as to job reavailability'See fn 7 infra 602 BIDECISIONSOF NATIONALLABOR RELATIONS BOARDTable IIUnion Representation Status of Unit Employees in Respondent's Employ on Various Dates]DatePaid-Up Union Members0Not UnionUnit EmployeesOver 50%Union Members?(969)Members4TotalUnionNon-YesNoUnionFeb 26kApgar, Fisher, Novak, Oman,770x(100%)Ruhoff, Thole, W VisneskiMar 31'Apgar, Fisher, Novak, Oman,770x(100%)Ruhoff, Thole, W VisneskiApr 30"'Apgar, Fisher, Novak, Oman,770x(100%)Ruhoff, Thole, W VisneskiMay 20°Apgar, Fisher, Novak, Oman,770x(100%)Ruhoff, Thole, W VisneskiJun 100Apgar, Fisher, Novak, Oman,rW Visneski761x(86%)Ruhoff, TholeJun 18PApgar, Fisher, Novak, Oman,rW Visneski761x(86%)SRuhoff , TholeBased upon data containedin Table I supraI e date ofUnions contract reopener negotiationrequest letterI e date of Respondent s letter voiding subsisting(May 1 1968-May 1 1969) collective agreement"I e date of union bargaining request lettern I e date of union bargaining request letter° I e date ofparties first meetingwith ConciliatorI e date of parties second meeting withConciliatorIncludesWayne Visneski son ofpossible principal inclusionor exclusiondoesnot affect result See Table I fn I supra and fn 7rAllegedlydischarged for cause in June1969Includedas employed since Respondent failedto establish date ofdischargeHoweverinclusion does not affect result inviewof (1) arithmeticinvolved (2) FranksBrosCompany vN L R B , 321U S 702q vthat suchfluctuationsdo not aviodthe requirement for continued recognition under the circumstances shown'Inclusionof all 14originalunitemployees shown in the Appendix to the 1968-69 collectiveagreement(G C Exh 3) some of whomaccording to Respondentquitwhile in layoff statuswould not disestablish a Union majority on any of the dates here shown or at any ofthe timeshere involved